DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 26 and 34 have been considered but are moot in view of modified grounds of rejection necessitated by amendment. Further, Applicants argue that Tsai does not teach the amended invention. The examiner respectfully disagrees and asserts Tsai still teaches the amended invention as shown in the modified rejections presented below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSAI et al. US Patent Publication No. 20160218063 (previously cited).
Regarding claim 26: Tsai discloses an apparatus (Fig: 6-7), comprising: a composite film (semiconductor device 100’ including stack of layers 3’, 40’, 41’, 42’, 43’) having structures (SiO2 fillers) embedded in an encapsulant (3’), the composite film having a surface with a surface roughness of less than one nm (surface 402’ of dielectric 40’ has a roughness of about 1nm to 10nm (¶78), thus overlapping with the 
Regarding claim 27: Tsai discloses the apparatus of claim 26, wherein at least one of the structures is aligned with the surface (Fig. 6-7, chips 1’ and 2’ overlap layer 40’ (has surface 402) in the vertical direction of the page thus are aligned along the vertical direction of the page).
Regarding claim 28: Tsai discloses the apparatus of claim 26, wherein at least one of the structures is offset with respect to the surface (Fig. 6-7, chips 1’, 2’ are offset from surface 402’ by the thickness of the layer 40’ and passivation layer 22’).
Regarding claim 29: Tsai discloses the apparatus of any of claim 26, wherein at least one of the structures is offset with respect to the surface by a distance of less than 100 nm (refer to Fig. 7, top surface of layer 402’ of the layer 40’ extends to the top surface of pad 11’ of the chip 1’ (one of the structures) in the aperture 17’ thus a structure would be directly contacting part of the surface of layer 40’ thus would be offset less than 100nm since the range includes 0nm).
Regarding claim 30: Tsai discloses the apparatus of claim 29, wherein at least one of the structures is offset with respect to the surface by a distance of less than 10 nm (refer to Fig. 7, top surface of layer 402’ of the layer 40’ extends to the top surface of pad 11’ of the chip 1’ (one of the structures) in the aperture 17’ thus a structure would be directly contacting part of the surface of layer 40’ thus would be offset less than 10nm since the range includes 0nm).

Regarding claim 32: Tsai discloses the apparatus of claim 31, wherein the conductive film is a metal film (redistribution layer 50(same layer as 51’) comprises metal, ¶52).
Regarding claim 33: Tsai discloses the apparatus of claim 26, wherein the apparatus comprises at least one nanogap (layer 402’ has surface roughness of about 1nm to 10nm (¶78), and layer 3’ has surface roughness of 50-100nm (¶64) thus it is asserted that there is at least one nanogap as result of the surface roughness of the layers). Note that the claim does not set forth a specific definition of a nanogap or specific parameters associated with a nanogap.
Regarding claim 34: Tsai discloses an apparatus, comprising: an encapsulant film (dielectric layer 40’ serves as an encapsulant for the structures 22’ and 12’, refer to Fig. 6-7) having a surface with indentations formed therein (Fig. 7 shows layer 40’ has indentations formed therein such as along openings 17’/19’ and indentation formed by surfaces 402a’ and 402b’/402c’) , the surface having a surface roughness apart from the indentations of less than one nm (surface 402’ has surface roughness of 1nm-10nm(¶78) thus is deemed within the claimed range less than one nm since about 1nm includes some value less than 1nm), wherein a largest dimension of the indentations is less than one mm (refer to Fig. 7, the indentation formed by the surface 402’ is filled .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai.
Regarding claim 35: Tsai teaches the apparatus of claim 26, but is silent with respect to a specific example wherein the surface has a surface roughness of less than 0.8 nm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the surface roughness of the surface of Tsai such as in the claimed range of less than 0.8nm in order to provide a smoother surface which prevents peeling/delamination or breaking of a redistribution layer (¶78-79). Further note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 37: Tsai teaches the apparatus of claim 34, but is silent with respect to a specific example wherein the surface has a surface roughness of less than 0.8 nm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the surface roughness of the surface of Tsai such as in the claimed range of less than 0.8nm in order to provide a smoother surface which prevents peeling/delamination or breaking of a redistribution layer (¶78-79). Further note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 36. Tsai teaches the apparatus of claim 26, but is silent with respect to wherein the surface is a surface of the encapsulant and the structures are aligned with a plane of the surface of the encapsulant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829